Simmons, J.
The judge did not abuse his discretion in refusing the injunction prayed for in this case. Judgment affirmed.
In response, Crenshaw made the following showing: "When the two cases were called to be tried'by the jury in the justice’s court, the justice asked if they should he tried separately or together. Counsel for petitioners, the Bentleys, stated that they might be tried together, and this was done; but there was no agreement or mention as to separate verdicts; the cases were substantially the same. When the justice read the verdict, counsel for petitioners asked to see it,'and then objected to it as illegal because it did not say in what case it was given. Counsel for the Baxter company said it could be easily amended; and to this petitioners’ counsel objected, saying it was too late. Williams is not a good and solvent security; all his visible assets consist of certain farm land worth not moi’e than $750. Crenshaw would rather be sued for not taking him as a bondsman than for taking him; the securities on Crenshaw’s official bond and other people so advise. Williams has various incumbrances in the way of mortgages, etc. outstanding. Crenshaw denies that he admitted that Williams was solvent or that he returned property for taxation, as stated in the testimony of petitioners. They were served with a notice to appear and show cause against the passage of the order for sale of the property levied on, but made no opposition to it. The property is live-stock and expensive to keep, and Crenshaw, in order to relieve himself of responsibility on that account, applied for the order of sale himself. The property would have brought the average price obtained at any sale under legal process. The securities on Crenshaw’s official bond are not insolvent, but are worth over $5,000. On February 14,1890, one of petitioners made affidavit that, owing to the poverty of the firm, they were unable to pay the costs and give security in carrying these two cases to the superior court by certiorari.
The prayer for injunction was denied, and the petitioners took exceptions.
W. J. & J. R. Albert, for plaintiffs.
Mayson & Hill, for defendant.